Citation Nr: 1343215	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  08-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for skin disorder, to include dermatitis and urticaria, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to September 1979, March 1989 to June 1989 and from March 1990 to October 1991, including service in the Persian Gulf.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied service connection for dermatitis (claimed as skin rash).

The Veteran testified before a Veterans Law Judge (VLJ) in December 2008; however, that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By way of a September 2013 letter, the Veteran was given the opportunity to request another Board hearing.  In the September 2013 letter, the Veteran was also advised that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing. To date, a response has not been received.  Thus, the Board assumes that the Veteran does not desire an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he currently experiences hives or welts on his arms, chest, along his sides, buttocks, and on his legs once or twice a month.  He will take medications and they will usually go away in two to three days.  He claims that this first began during his military service. 

The Veteran was most recently afforded a VA examination for this disorder in April 2009, but at the time of the examination, there was no evidence of a skin condition.  The examiner concluded that he could not resolve the issue without resort to mere speculation because there was no evidence of a skin condition on exam that day.  The VA treatment records also did not indicated recent hive-like problems.  The Board finds that due to the unpredictable nature of his skin problem and its chronic nature, the Board finds that the VAMC should attempt to work with the Veteran to schedule a VA examination during the active stage of the skin problem.

The Veteran reported treatment at the Riverton Outpatient treatment clinic.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records pertaining to the Veteran, including records from the Sheridan VA and Riverton Outpatient Clinic.  

2.  Schedule the Veteran for an appropriate VA examination for his skin disorder, if possible, during an active skin problem.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed skin disorder. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current skin conditions.  The examiner's attention is directed to the September 1997 diagnosis of chronic urticaria by Dr. H.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's diagnosed skin conditions were incurred in his active duty service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  Moreover, the Veteran credibly asserts that he was exposed to fall out from explosions and oil well fires during his service in the Persian Gulf.  He also reports that the hives began during service.

If the Veteran is not determined to have a diagnosable skin condition (i.e., urticaria of an unknown etiology), the examiner should specifically indicate such in the report of examination. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


